DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/20/2022 has been entered.
Acknowledgment 
Claim 1 is amended as filed on 9/20/2022.
Claim 19 is newly added.
The amendment to claim 3 overcome the claim objection in the action mailed on 9/24/2021.
Claim Objections
Claims 1, 10, 12, 13, 17 are objected to because of the following informalities: 
In line 14 of claim 1,“essentially plain” should read as “planar”.  In lines 4-5 of ¶0019, it is recited that “the plain contact face can form a flat level which can be parallel to the skin surface..” and the word “plain” means “not decorated or elaborate; simple or ordinary in character” which does not accurately describe the “flat surface” of the contact surface.  
In lines 1-2 of claim 10, “wherein in a plane defined by the contact face of the flange section an area of the bore” should read as  “wherein in a plane defined by the contact face of the flange section, an area of the bore” (adding “,” before “an area of the bore”).
In line 2 of claim 12, “a distal end of a syringe body” should read as “the distal end of the syringe body” as it is referring to the limitation in line 2 of claim 1.
In line 3 of claim 12, “a needle” should read as “the needle” as it is referring to the limitation in line 6 of claim 1.
In line 1 of claim 13 “the part of the needle” should read as “the portion of the needle” as it is referring to the limitation “a portion” recited in lines 2-3 of claim 12.
In lines 1-2 of claim 17 “an inner diameter of the stopper is essentially constant through the flange section and the stopper section thereof” should read as “an inner diameter of the spacer is essentially constant through the flange section and the stopper section thereof”. Note: for the purpose of examination, the examiner will interpret the limitation as the inner diameter of the spacer is essentially constant through the flange section and the stopper section.
Appropriate correction is required.
 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, and 5-19 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The newly added limitation in claim 1 “a first length of the needle equal to a length of the stopper section extends within the bore of the stopper section and a second length of the needle equal to the injection depth of the needle is exposed and extends from the contact face of the flange section” in lines 8-10 was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification and the drawings fail to indicate what is being considered as the respective lengths in this limitation. The applicant argues that this limitation is disclosed in ¶0034 and ¶0050 as indicated in the remarks filed on 9/20/2022 in the first paragraph of page 5.  However, there is no clear border between the flange section and the stopper section and thus, it is not clear where the start/end of the stopper section is and how to indicate the length of the flange section and the stopper section. Note: for the purpose of examination, the examiner will interpret the limitation as “a first length of the needle” is the length of the needle extends in the bore between 38 and 27 (see the annotated Fig. 4 of the application) and “a second length of the needle” is the exposed length of the needle outside of 27 (see the annotated Fig. 4 of the application) but the length of the stopper section is unknown as it has not been explained.
The newly added limitation in claim 19 “wherein the length of the stopper section is inversely proportional to the injection depth of the needle” in lines 1-2 was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The applicant argues that this limitation is disclosed in ¶0034 and ¶0050 as indicated in the remark filed on 9/20/2022 in the first paragraph of page 5. This is found not persuasive as the limitation of “wherein the length of the stopper section is inversely proportional to the injection depth of the needle” is not disclosed in those paragraphs. See annotated Fig. 4 of the current application and because the claim is drawn to the length of the stopper section 24 which does not include the thickness of the flange section 26, the term “inversely proportional to the injection depth of the needle” may not be correct. In ¶0034, different spacer can be used with different depths of the penetration, but the relationship between the length of the stopper section and the injection depth of the needle is not supported to be inversely proportional. Note: for the purpose of examination, the examiner will interpret the limitation as “the injection length is approximately inversely related to a portion of the needle within the spacer.

    PNG
    media_image1.png
    580
    739
    media_image1.png
    Greyscale

Annotated Fig. 4 of the application
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-8, 10-13, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inkpen et al. (US. 20010044606A1)(“ Inkpen”) in view of Di Pietro (US. 6,200,291B1).
Re Claim 1, Inkpen discloses a spacer (24, Fig. 6c) for a syringe (7 or 6 as in Fig. 1a, ¶0023) for manual injection (¶0023), comprising: a mount section (24a) adapted to be coupled to a distal end of a syringe body (close to 11) of the syringe (Fig. 6c, ¶0027); a flange section  (25) comprising a contact face (lower surface close to 26) adapted to contact a skin surface of a patient (¶0027); and a stopper section (annotated Fig. 6c of Inkpen section at the top surface of the bore 26 and location where the cone 25 meets with wall 24a including small section with bore for the syringe) having a bore extending between the mount section and the flange section (bore for the syringe and 26), wherein the stopper section is adapted to define an injection depth of a needle (Fig. 6),wherein a thickness of a wall of the spacer broadens within the flange section from the stopper section to the contact face thereof (Fig. 6c), and wherein the bore of the stopper section has an essentially straight central axis ( axis of the 24), the contact face of the flange section is essentially plain ( Fig. 6c), and the central axis of the bore of the stopper section is arranged essentially perpendicular to the contact face of the flange section ( Fig. 6c, see annotated Fig. 6c of Inkpen), but it fails to discloses whereby when the spacer is attached to the distal end of the syringe body of the syringe, a first length of the needle equal to a length of the stopper section extends within the bore of the stopper section and a second length of the needle equal to the injection depth of the needle is exposed and extends from the contact face of the flange section.

    PNG
    media_image2.png
    499
    462
    media_image2.png
    Greyscale

Annotated Fig. 6c of Inkpen
However, Di Pietro discloses a syringe for adjusting the depth of penetration of the needle (Fig. 3-4) and wherein the spacer  (1) has a mount section  (left edge of 5, annotated Fig. 3 of Di Pietro), a stopper section (right section of 5 and portion of 2, annotated Fig. 3 of Di Pietro) and a flange section (7, annotated Fig. 3 of Di Pietro) has a contact surface 20) and whereby when the spacer is attached to the distal end of the syringe body of the syringe, a first length of the needle (annotated Fig. 3 of Di Pietro) equal to a length of the stopper section extends within the bore of the stopper section and a second length of the needle equal to the injection depth of the needle is exposed and extends from the contact face of the flange section (annotated Fig. 3 of Di Pietro).

    PNG
    media_image3.png
    446
    573
    media_image3.png
    Greyscale

Annotated Fig. 3 of Di Pietro
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the needle of Inkpen so that the spacer is attached to the distal end of the syringe body of the syringe a first length of the needle equal to a length of the stopper section extends within the bore of the stopper section and a second length of the needle equal to the injection depth of the needle is exposed and extends from the contact face of the flange section as taught by Di Pietro for the purpose of accommodating and using other types of needle-syringe locking system (Di Pietro, Col. 3, lines 18-22, wherein the needle and the distal end of syringe of Di Pietro replaces those of Inkpen).
Re Claim 3, the modified Inkpen discloses wherein the flange section is adapted to ensure a perpendicular orientation of the syringe to the skin surface of the patient during injection (Fig. 6c, Inkpen).
Re Claim 5, the modified Inkpen discloses wherein the mount section, the stopper section and/or the flange section is configured quasi as a sleeve (Fig. 6c, Inkpen).
Re Claim 6, the modified Inkpen discloses wherein the sleeve is at least partial cylindrical (Fig. 6c).  
Re Claim 7, the modified Inkpen discloses wherein an outer diameter of the flange section at the contact face (lower diameter, annotated Fig. 6c of Inkpen) exceeds an outer diameter of the stopper section (Fig. 6c).  
Re Claim 8, the modified Inkpen discloses wherein a transition area between the stopper section and the flange section is conical (Fig. 6c, Inkpen).  
Re Claim 10, Inkpen is silent as to the specifics of wherein in a plane defined by the contact face of the flange section, an area of the bore is about 1 times to about 5 times, or about 1.3 times to about 4 times, or about 1.5 times to about 3 times, larger than an area of the contact face. The instant disclosure describes the parameter of relation of the area of the contact surface to the area of contact face are being merely preferable (see ¶0030 of the current application), and does not describe the area of the contact surface and the area of the bore as contributing any unexpected results to the system.  As such, parameters such as the relation of the area of the contact surface to the area of the bore are considered to be matters of design choice, well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results.  Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made that the limitation of the relation of the area of the contact surface to the area of the bore would be dependent on the actual application of the system and, thus would be a design choice based on the actual application such that the limitation of wherein in a plane defined by the contact face of the flange section, an area of the bore is about 1 times to about 5 times, or about 1.3 times to about 4 times, or about 1.5 times to about 3 times, larger than an area of the contact face would be met.
Re Claim 11, the modified Inkpen discloses a kit comprising a syringe (¶0023, 6, 7, Inkpen), and a spacer (24, Inkpen) according to claim 1 (see the rejection of claim 1). 
Re Claim 12, the modified Inkpen discloses wherein the stopper section of the spacer is adapted to provide a defined space between a distal end of a syringe body (annotated Fig. 6c of Inkpen) of the syringe (7, Inkpen) and a portion of a needle (11 and 12, Inkpen) attached to the distal end of the syringe body of the syringe capable for penetration (Fig. 6c, Inkpen).  
Re Claim 13, the modified Inkpen discloses wherein the part/portion of the needle (11 and 12) is capable for penetration (Fig. 6c, wherein the needle length is capable to be different base on the syringe see the abstract and ¶0024, Inkpen), but Inkpen is silent as to the specifics of the penetration portion of the needle has a length between about 5 mm and about 7 mm.  The instant disclosure describes the parameter of length of penetration is being merely preferable (see ¶0034 of the current application), and does not describe length of penetration as contributing any unexpected results to the system.  As such, parameters such as relation of length of penetration is considered to be matters of design choice, well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results.  Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made that the limitation of length of penetration would be dependent on the actual application of the system and, thus would be a design choice based on the actual application such that the limitation of the part/portion of the needle capable for penetration has a length between about 5 mm and about 7 mm.
Re Claim 17, the modified Inkpen discloses wherein an inner diameter of the spacer is essentially constant through the flange section and the stopper section thereof (annotated Fig. 6c of Inkpen, also, look at the claim objection).
Re Claim 19, Inkpen fails to discloses wherein the length of the stopper section is inversely proportional to the injection depth of the needle.  
However, Di Pietro discloses a syringe for adjusting the depth of penetration of the needle (Fig. 3-4) and wherein the spacer (1) has a mount section (left edge of 5, annotated Fig. 3 of Di Pietro), a stopper section (right section of 5 and portion of 2, annotated Fig. 3 of Di Pietro) and a flange section (7, annotated Fig. 3 of Di Pietro) has a contact surface 20) and the length of the stopper section is inversely proportional to the injection depth of the needle (annotated Fig. 3 of Di Pietro, wherein the length of the stopper section is about inversely proportional to the portion of the needle that exposed outside which is the penetration depth: if “y” is the length of stopper and “x” is the depth of the penetration then sum of x and y is constant (assuming the flange section thickness is constant). Therefore, increasing “y” will lead to decreasing “x” and vice versa so “y” is considered to be  inversely proportional to “x”).  
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the needle of Inkpen so that the length of the stopper section is inversely proportional to the injection depth of the needle as taught by Di Pietro for the purpose controlling the depth of penetration (Di Pietro, Col. 3, lines 18-22, wherein the needle and the distal end of syringe of Di Pietro replaces those of Inkpen).
Claims 9, 15-16, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inkpen in view of Di Pietro and further in view of  Iwase et al. (US. 20160022924A1) (“Iwase”).
Re Claim 9, Inkpen in view of Di Pietro fails to disclose wherein the mount section comprises an inner flange to form a seat for receiving the distal end of the syringe body of the syringe. 
However, Iwase discloses a spacer (2a in Fig. 8) and wherein the mount section  (12) comprises an inner flange (17a) to form a seat for receiving the distal end of the syringe body of the syringe 3a, ¶0073). 
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the distal end of syringe and the mount section of the modified Inkpen so that the mount section comprises an inner flange to form a seat for receiving the distal end of the syringe body of the syringe as taught by Iwase for the purpose of securely engaging the mount section with the distal end of the syringe body (Iwase, ¶0042). 
Re Claim 15, Inkpen in view of Di Pietro fails to disclose the needle is lockable to the syringe body of the syringe by a Luer Lock System, the Luer Lock System being configured to be arranged inside a lumen defined within a distal portion of the syringe body, wherein an outer surface of the distal portion of the syringe body is recessed from an outer surface of the remainder of the syringe body. 
  However, Iwase discloses a spacer (2 in Fig. 1-7) and wherein the needle is lockable to the syringe body of the syringe by a Luer Lock System (¶0040), the Luer Lock System being configured to be arranged inside a lumen (24) of the syringe body at the distal end of the syringe (23).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify the distal end of syringe of the modified Inkpen so that the needle is lockable to the syringe body of the syringe by a Luer Lock System, the Luer Lock System being configured to be arranged inside a lumen defined within a distal portion of the syringe body, wherein an outer surface of the distal portion of the syringe body is recessed from an outer surface of the remainder of the syringe body as taught by Iwase for the purpose of using a standard needle-syringe locking system (Iwase, ¶0040).
Re Claim 16, Inkpen in view of Di Pietro fails to disclose wherein the mount section of the spacer is configured as a sleeve to slide over the recessed outer surface of the distal portion of the syringe body and couple the spacer to the recessed outer surface of the distal portion of the syringe body.
 However, Iwase discloses a spacer (2 in Fig. 1-7) and wherein the needle is lockable to the syringe body of the syringe by a Luer Lock System (¶0040), the Luer Lock System being configured to be arranged inside a recessed area (24) of the syringe body at the distal end of the syringe (23) and wherein the mount section of the spacer is configured as a sleeve (14) to slide over the recessed area of the syringe body and couple the spacer to the recessed area of the syringe body at the distal end of the syringe (Fig. 7).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify the distal end of the syringe of the modified Inkpen so that the mount section of the spacer is configured as a sleeve to slide over the recessed outer surface of the distal portion of the syringe body and couple the spacer to the recessed outer surface of the distal portion of the syringe body as taught by Iwase for the purpose of using a standard needle-syringe locking system (Iwase, ¶0040).
Re Claim 18, Inkpen in view of Di Pietro fails to disclose wherein the inner diameter of the flange section and the stopper section of the spacer is larger than an inner diameter of the mount section of the spacer.
 However, Iwase discloses a spacer (2 in Fig. 2) and wherein the inner diameter of the flange section and the stopper section of the spacer (diameter at 32 and diameter at 44) is larger than an inner diameter of the mount section of the spacer (31, 13, Fig. 2).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the spacer of the modified Inkpen so that the inner diameter of the flange section and the stopper section of the spacer is larger than an inner diameter of the mount section of the spacer as taught by Iwase for the purpose of using a standard needle-syringe locking system (Iwase, ¶0040).
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inkpen in view of Di Pietro and further in view of Alchas et al. (Us. 6,689,118B2) (“Alchas”).
Re Claim 14, the modified Inkpen fails to disclose an extended finger flange adapted to be coupled to a proximal end of the syringe.
However, Alchas discloses a syringe with adjusting depth of the penetration of the needle (Figs 1-4) and wherein the spacer (20) mounted on the distal end of the syringe (60) and the syringe has an extended finger flange adapted to be coupled to a proximal end of the syringe (top end of 60 has a flange, Fig. 3, Figs. 6-7).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the syringe of Inkpen in view of Di Pietro to include an extended finger flange so that the syringe has an extended finger flange adapted to be coupled to a proximal end of the syringe as taught by Alchas for the purpose of allowing an effective way of gripping the syringe to administer an injection (Alchas, Figs. 6-7,  Col. 9, lines 60-67). 
Response to Arguments
Applicant’s arguments, see pages 5-6 of the remark, filed 9/20/2022, with respect to the rejection(s) of claim(s) 1 under 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made over Inkpen in view of Di Pietro.
Applicant’s arguments, pages 6-8 of the remark, filed 9/20/2022, with respect to rejection 103 of claim 1 and the art Hoon et al. (WO 95/01198A1) have been fully considered and are persuasive.  The 103 rejection of claim 1 using the reference Hoon et al. has been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA A. DARB whose telephone number is (571)270-1202. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMZA A DARB/Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783